Citation Nr: 0706560	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-04 301	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a skin disorder 
diagnosed as vitiligo, claimed as due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from April 1969 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2001 and February 
2002 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

As originally developed for appeal, the veteran's claim 
included the additional issues of entitlement to service 
connection for hypertension and PTSD, as well as entitlement 
to a permanent and total disability rating for non-service-
connected pension purposes.  In May 2003 and September 2005, 
the RO established service connection for PTSD and 
hypertension, respectively.  There is some indication that 
the veteran is satisfied with those outcomes, as he has 
provided no additional argument on those issues and they have 
not been certified to the Board.  In February 2005, the RO 
established a total rating for individual unemployability due 
to service-connected disabilities (TDIU).  The RO's grant of 
TDIU renders the non-service-connected pension claim moot.  

Therefore, consideration is limited to the issue listed on 
the first page of the present decision.


FINDINGS OF FACT

1.  The veteran served in combat in the Republic of Vietnam.

2.  The veteran is not shown to have had a disability 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam, and any current skin 
disorder, to include vitiligo, is not attributable to any 
event or exposure during service.



CONCLUSION OF LAW

A skin disorder, to include vitiligo, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service as a result of herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

In letters dated in August 2001, September 2003, and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  He was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a March 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service medical records (SMRs) show that the veteran was 
treated for poison oak in August 1969.  However there was no 
evidence of a chronic skin disorder at separation in 
September1970, and clinical evaluation of the skin was then 
reported to be normal.  These records are completely negative 
for complaints, findings, or treatment suggestive of a 
chronic skin disorder.  

A review of the veteran's DD Form 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.

Post-service treatment records include an Agent Orange 
Registry examination dated in 1984.  The veteran complained 
of a history of rashes.  On examination, he had patches of 
vitiligo in both axillae and in the groin area.  The patches 
extended around the back and, to a lesser extent, on the 
lower extremities.  He stated that the infected areas would 
occasionally develop small blisters which would itch, but 
that they only occured once or twice a year.  He did not have 
such areas present at the time of the examination.  The 
diagnosis was vitiligo.  

On a subsequent Agent Orange Registry examination in 1994, 
the veteran continued to complain of a rash that would come 
and go.  He reported that while in Vietnam he was treated for 
a rash on his groin area and lower extremities.  The clinical 
impression was vitiligo.  


The veteran underwent a third Agent Orange Registry 
examination in July 2003.  He complained of a rash on his 
arms, hands, and legs.  He also reported a history of tinea 
corporis and tinea cruris.  On examination, he had ringworm-
like lesions on the inner thigh.  On the forearms, hands, and 
neck, he had a dry scaly rash.  There was no evidence of 
chloracne or PCT (porphyria cutanea tarda).  

The veteran underwent VA examination in February 2006.  The 
examiner reviewed his claims file in its entirety, took a 
detailed history of his service and post-service symptoms and 
complaints.  The veteran reported that his condition has 
existed since August 1970 and that, as a result of his skin 
condition, he develops ulcer formation and itching.  The 
symptoms occur intermittently, as often as once a year in the 
summer, with each occurrence lasting 4-6 months.  He 
described one attack within the past year.  He reported 
difficulty performing daily functions during flare-ups, such 
as walking, jogging, running, or grocery shopping.  He said 
the skin disease involves areas exposed to the sun, including 
the face, hands, and neck.  Over the past twelve months, he 
said he had received only topical medication for his skin 
condition.  There were no reported side effects from the 
treatment.  

On clinical evaluation, there were no scars present, but 
there was superficial acne located at the left medial thigh.  
The acne was described as a maculopapular rash covering 0.5 
percent of the face and neck.  The generalized pale skin 
located on the left medial thigh had exfoliation and 
hyperpigmentation of more than six square inches.  There was 
no ulceration, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, abnormal texture, or 
limitation of motion.  There were no skin lesions in the 
exposed area, and skin lesion coverage, relative to the whole 
body, was 1 percent.  The skin lesions were not associated 
with systemic disease, and did not manifest in connection 
with a nervous condition.  The diagnosis was generalized 
vitiligo.  The examiner explained that vitiligo has many 
unexplained theories or etiologies, including autoimmune 
disease, and that therefore it would be pure speculation to 
sate whether the veteran's military service caused his 
condition.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In this case, it is clear that the veteran has received 
several diagnoses of vitiligo.  It is also established that 
he was presumptively exposed to herbicides during his Vietnam 
service.  Beyond those facts, however, there is no medical 
evidence of record that supports a claim for service 
connection for a skin disorder.  Vitiligo is not recognized 
by statute or regulation as presumed to result from herbicide 
exposure, and the veteran has not been diagnosed with 
chloracne.  Therefore, presumptive service connection for the 
veteran's vitiligo, even assuming exposure to Agent Orange, 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

As to direct service connection, the SMRs are entirely 
negative for complaints or findings of a skin disorder, with 
the exception of poison oak.  However, that episode was 
apparently acute and transitory in nature, as there are no 
subsequently dated SMRs on file reflecting further 
complaints, evaluation, or treatment during his remaining 
time in service.  Moreover, the earliest recorded medical 
history places the presence of skin problems in 1984, 14 
years after the veteran's separation from active service in 
1970.  The veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
skin disorder and military service, and no examiner has 
attributed his skin disorder to military service, to include 
exposure to Agent Orange.

Moreover, the opinion offered by the 2006 VA examining 
physician does not provide the degree of certainty required 
for medical nexus evidence for the veteran's skin condition.  
Rather, the examiner essentially concluded that, that since 
vitiligo is a disorder which has many unexplained theories 
and etiologies for causation, a definitive conclusion is 
difficult to make.  Medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30,33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In this case, the only competent 
opinion as to a possible relationship to service is too 
equivocal to provide a proper basis for establishing service 
incurrence or aggravation for the veteran's skin disorder.  

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim as to a 
causal link or nexus between vitiligo and military service, 
or on a presumptive basis due to exposure to Agent Orange.  
Consequently, the veteran's claim for service connection must 
be denied.  


ORDER

Service connection for a skin disorder diagnosed as vitiligo, 
claimed as due to exposure to Agent Orange, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


